        Case 2:19-cv-02338-JAM-DB Document 27 Filed 12/07/20 Page 1 of 2


 1   ERIN E. HOLBROOK, Chief Counsel
     ALAN M. STEINBERG, Deputy Chief Counsel
 2   HEIDI SKINNER, Acting Assistant Chief Counsel
     MATTHEW B. GEORGE, Bar No. 210032
 3   DANIEL D. O’SHEA. Bar No. 238534
     1120 N Street (MS 57), P.O. Box 1438
 4   Sacramento, CA 95812-1438
     Telephone: (916) 654-2630
 5   Facsimile: (916) 654-6128

 6   Attorneys for Defendant Adetokunbo “Toks” Omishakin,
     Director, California Department of Transportation
 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10   NORCAL OUTDOOR MEDIA, LLC,                )   Case No.: 2:19-CV-02338-JAM-DB
                                               )
11                Plaintiff,                   )   Honorable John A. Mendez
                                               )
12         vs.                                 )   ORDER
                                               )
13   XAVIER BECERRA, ATTORNEY                  )
     GENERAL OF THE STATE OF                   )
14   CALIFORNIA; ADETOKUNBO “TOKS”             )
     OMISHAKIN, DIRECTOR, CALIFORNIA           )
15   DEPARTMENT OF TRANSPORTATION,             )   Trial Date: May 24, 2021
                                               )   Complaint Filed: November 19, 2019
16                 Defendant(s)                )
                                               )
17                                             )
                                               )
18                                             )
                                               )
19                                             )

20

21

22

23

24

25

26

27

28


                                                 --
                                               ORDER
        Case 2:19-cv-02338-JAM-DB Document 27 Filed 12/07/20 Page 2 of 2


 1          The Court, having considered the Stipulation of the Parties, and good cause appearing

 2   therefrom, hereby orders that the deadlines contained in the STATUS (Pre-trial Scheduling) ORDER

 3   (Dkt. No. 10) are amended as follows:

 4                 1. Trial: January 31, 2022 at 9:00 a.m.

 5                 2. Final Pre-Trial Conference: December 17, 2021 at 10:00 a.m.

 6                 3. Dispositive motion filing: August 27, 2021

 7                 4. Dispositive motion hearing: October 19, 2021 at 1:30 p.m.

 8                 5. Discovery cut-off date: July 15, 2021;

 9                 6. Joint Mid-Litigation Statement Filing Deadline: Fourteen (14) days prior to the

10                     close of discovery.

11          All other provisions of the scheduling order remain unchanged.

12

13   IT IS SO ORDERED.

14
     DATED: December 4, 2020                         /s/ John A. Mendez
15
                                                     THE HONORABLE JOHN A. MENDEZ
16                                                   UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


                                                    -1-
                                             [PROPOSED] ORDER
